NUMBER 13-19-00364-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RONNIE WHITE JR.,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 24th District Court
                   of De Witt County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Ronnie White Jr., proceeding pro se, attempted to perfect an appeal from

a judgment of conviction rendered in cause number 17-11-12,792 in the 24th District

Court of De Witt County, Texas. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c).

We dismiss the appeal for want of jurisdiction.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

the notice of appeal is filed within thirty days after the day sentence is imposed or

suspended in open court, or after the day the trial court enters an appealable order. TEX.

R. APP. P. 26.2(a)(1); see Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App.1993);

Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). This

period is extended to ninety days after sentence is imposed or suspended in open court

if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a)(2); Welsh v.

State, 108 S.W.3d 921, 922 (Tex. App.—Dallas 2003, no pet.).

       The time to file the notice of appeal may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. R. 26.3. Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Pickens v. State, 105
S.W.3d 746, 748 (Tex. App.—Austin 2003, no pet.).

       The trial court signed and entered appellant’s judgment of conviction on May 23,

2018. However, appellant did not file his pro se notice of appeal until July 29, 2019.

That same day, the Clerk of this Court notified appellant that it appeared that his appeal

was not timely perfected. See TEX. R. APP. P. 37.1. The Clerk advised appellant that

the appeal would be dismissed if the defect was not corrected within ten days from the




                                              2
date of receipt of the Court’s notice.    Appellant did not correct the defect or file a

response to the Court’s directive.

       Based on the documents on file in this case, appellant’s notice of appeal was filed

several months too late. See generally TEX. R. APP. P. 26.2(a). We note that appellant

may be entitled to an out-of-time appeal by filing a post-conviction writ of habeas corpus

returnable to the Texas Court of Criminal Appeals; however, the availability of that remedy

is beyond the jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §

3(a); see also Ex parte Garcia, 988 S.W.2d 240, 241 (Tex. Crim. App. 1999). We dismiss

this appeal for want of jurisdiction.


                                                               DORI CONTRERAS
                                                               Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 5th
day of September, 2019.




                                            3